Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on February 25, 2021, the following has occurred: claim(s) 1 and 13-14 have been amended. Now, claim(s) 1-14 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga (U.S. Patent Pre-Grant Publication No. 2020/0312464) in view of Kurita et al. (U.S. Patent Pre-Grant Publication No. 2019/0365356).
As per independent claim 1, Shiraga discloses an information collection processing apparatus comprising: a hardware processor which extracts medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information on a basis of both a collection side condition in which medical 
While Shiraga teaches an apparatus comprising: a hardware processor which extracts medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information on a basis both of a collection side condition in which medical information to be collected is set and a provision side condition in which medical information which can be provided is set and an information storage which stores 
Kurita teaches an apparatus capable of hardware processor performs treatment processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the extracted medical information (See Paragraph [0084]: Various types of image processing processes can be performed which include deleting personal information from the image, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Shiraga to include image processing as taught by Kurita. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shiraga with Kurita with the motivation of improving device information communication (See Background of Kurita in Paragraph [0003]).
As per claim 2, Shiraga/Kurita teaches the apparatus of claim 1 as described above. Shiraga further teaches wherein the medical information to be stored in the information storage includes image data (See Paragraph [0065]: The surgery data, which is the data that is utilized, comprises image data.).
As per claim 3, Shiraga/Kurita teaches the apparatus of claim 1 as described above. Shiraga may not explicitly teach wherein the hardware processor deletes the supplementary information including personal information.
Kurita teaches an apparatus wherein the hardware processor deletes the supplementary information including personal information (See Paragraph [0084]: Various types of image 
As per claim 4, Shiraga/Kurita teaches the apparatus of claim 1 as described above. Shiraga further teaches wherein the hardware processor associates respective pieces of the medical information regarding a same patient with each other (See Paragraph [0200]: Patient attributes can be identified from patient information which can be used to group patients together.).
As per claim 6, Shiraga/Kurita teaches the apparatus of claims 1-2 as described above. Shiraga may not explicitly teach wherein the hardware processor reduces the image data.
Kurita teaches an apparatus wherein the hardware processor reduces the image data (See Paragraph [0086]: The image processing processes can enlarge or reduce image data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Shiraga to include image reduction as taught by Kurita. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shiraga with Kurita with the motivation of improving device information communication (See Background of Kurita in Paragraph [0003]).
As per claim 11, Shiraga/Kurita teaches the apparatus of claim 1 as described above. Shiraga further teaches wherein the hardware processor selects and extracts only desired medical information (See Paragraphs [0l 71]-[0173]: The feature data that is extracted is a specified type 
As per claim 12, Shiraga/Kurita teaches the apparatus of claim 1 as described above. Shiraga further teaches wherein, in a case where the medical information is image data, the desired medical information is favorable data in which there is no defect in a photographing condition and positioning upon acquisition of image data (See Paragraph [0067]: The medical controller causes the image data included in the currently acquired surgery data to be output from the data output devices according to a user instruction, which the Examiner is interpreting to encompass the user instruction to encompass selecting an ideal photograph condition and positioning.).
As per independent claim 13, Shiraga discloses an information collection processing method comprising: extracting medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information on a basis of both a collection side condition in which medical information to be collected is set and a provision side condition in which medical information which can be provided is set (See Paragraphs [0125]-[0144], [0178]-[0187], and [0304]-[0305]: The medical information processing apparatus extracts data corresponding to a predetermined feature which is data corresponding to a predetermined selected condition from the data stored in the devices and the conditions relating to patient attributes may also include a condition to disregard patient gender is set as a condition relating to patient attributes, target data does not depend on patient attributes is then selected from among the candidate data, the extraction unit detects a feature from among the target data, feature data corresponding to the detected feature and the extracted feature data whenever target data is selected by the selection unit, which the Examiner is interpreting the extraction unit to encompass a hardware processor for medical information extraction, the extraction unit extracts information from external devices by route of the communication unit, the selection unit and the ; and storing the medical information subjected to the treatment processing (See Paragraphs [0191]-[0192]: A process is described that after the extraction and editing steps that the extracted and edited feature data can be stored in a storage device, which the Examiner is interpreting to encompass the claimed portion.).
While Shiraga teaches a method comprising: extracting medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information on a basis of bot a collection side condition in which medical information to be collected is set and a provision side condition in which medical information which can be provided is set; and storing the medical information subjected to the treatment processing, Shiraga may not explicitly teach performing treatment processing including processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the medical information extracted in the information extraction.
Kurita teaches a method for performing treatment processing including processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the medical information extracted in the information extraction (See Paragraph [0084]: Various types of image processing processes can be performed which include deleting personal information from the image, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Shiraga to include image 
As per independent claim 14, Shiraga discloses a non-transitory computer-readable recording medium storing a program causing a computer of an information collection processing apparatus which collects medical information to implement: an information extraction function of extracting the medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information on a basis of both a collection side condition in which medical information to be collected is set and a provision side condition in which medical information which can be provided is set (See Paragraphs [0125]-[0144], [0178]-[0187], and [0304]-[0305]: The medical information processing apparatus extracts data corresponding to a predetermined feature which is data corresponding to a predetermined selected condition from the data stored in the devices and the conditions relating to patient attributes may also include a condition to disregard patient gender is set as a condition relating to patient attributes, target data does not depend on patient attributes is then selected from among the candidate data, the extraction unit detects a feature from among the target data, feature data corresponding to the detected feature and the extracted feature data whenever target data is selected by the selection unit, which the Examiner is interpreting the extraction unit to encompass a hardware processor for medical information extraction, the extraction unit extracts information from external devices by route of the communication unit, the selection unit and the predetermined selected condition from the data stored in the devices relating to patient attributes is interpreted to encompass the ability to include a plurality of pieces of supplementary information on a basis of a collection side condition in which medical information to be collected is set and a provision side condition in which medical information which can be provided is set.); 
While Shiraga teaches a computer readable medium comprising: an information extraction function of extracting the medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information on a basis of both a collection side condition in which medical information to be collected is set and a provision side condition in which medical information which can be provided is set, and an information storage function of storing the medical information subjected to the treatment processing, Shiraga may not explicitly teach an information processing function of performing treatment processing including processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the medical information extracted by the information extraction function.
Kurita teaches a computer readable medium comprising: an information processing function of performing treatment processing including processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the medical information extracted by the information extraction function (See Paragraph [0084]: Various types of image processing processes can be performed which include deleting personal information from the image, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer readable medium of Shiraga to include image processing as taught by Kurita. One of ordinary skill in the art before the effective filing .
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga (U.S. Patent Pre-Grant Publication No. 2020/0312464) in view of Kurita et al. (U.S. Patent Pre-Grant Publication No. 2019/0365356) in further view of Wang et al. (U.S. Patent Pre­ Grant Publication No. 2017/0309061).
As per claim 5, Shiraga/Kurita teaches the apparatus of claim 1 as described above. Shiraga/Kurita may not explicitly teach wherein the hardware processor converts medical information of a provider into an irreversible characteristic amount through learning within a facility on an information provision side.
Wang teaches an apparatus wherein the hardware processor converts medical information of a provider into an irreversible characteristic amount through learning within a facility on an information provision side (See Paragraph [0061]: The communication module can communicate between the remote processing device and the network, the transmitted information can be encoded according to known methods.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Shiraga/Kurita to include transmission encoding as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shiraga/Kurita with Wang with the motivation of improving image display (See Background of Wang in Paragraph [0004]).
As per claim 7, Shiraga/Kurita teaches the apparatus of claims 1-2 and 6 as described above. Shiraga may not explicitly teach wherein the hardware processor determines whether or 
Wang teaches an apparatus wherein the hardware processor determines whether or not to reduce the image data and a reduction rate in accordance with an image characteristic of the image data (See Paragraph [0106]: The image data will be reduce if the hardware configuration of the local processing device is relatively low and the image is too large, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Shiraga/Kurita to include determining reduction rate as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shiraga/Kurita with Wang with the motivation of improving image display (See Background of Wang in Paragraph [0004]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraga (U.S. Patent Pre-Grant Publication No. 2020/0312464) in view of Kurita et al. (U.S. Patent Pre­ Grant Publication No. 2019/0365356) in view of Wang et al. (U.S. Patent Pre-Grant Publication No. 2017/0309061) in further view of Reicher et al. (U.S. Patent Pre-Grant Publication No. 2016/0364526).
As per claim 8, Shiraga/Kurita teaches the apparatus of claims 1-2 and 6, and Shiraga/Kurita/Wang teaches the apparatus of claim 7 as described above. Shiraga/Kurita/Wang may not explicitly teach wherein the image characteristic is determined on a basis of lesion information.
Reicher teaches an apparatus wherein the image characteristic is determined on a basis of lesion information (See Paragraph [0050]: The diagnostic information of the image can be classified as lesion and the lesion information can be utilized during the process.). It would have .
Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraga (U.S. Patent Pre-Grant Publication No. 2020/0312464) in view of Kurita et al. (U.S. Patent Pre­ Grant Publication No. 2019/0365356) in further view of Reicher et al. (U.S. Patent Pre­ Grant Publication No. 2016/0364526).
As per claim 9, Shiraga/Kurita teaches the apparatus of claim 1 as described above. Shiraga/Kurita may not explicitly teach wherein the hardware processor cuts out only data regarding a lesion position specified in accordance with lesion information, and when only the data regarding the lesion position is cut out by the hardware processor, the information storage stores the data regarding the lesion position.
Reicher teaches an apparatus wherein the hardware processor cuts out only data regarding a lesion position specified in accordance with lesion information, and when only the data regarding the lesion position is cut out by the hardware processor, the information storage stores the data regarding the lesion position (See Paragraph [0071]: The learning engine may be configured to determine the volume of a lesion and can automatically determine and display a reconstruction imaging plane that best shows a particular measurement, such as the maximum diameter of a volumetric lesion, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Shiraga/Kurita to include lesion information as an image determination 
As per claim 10, Shiraga/Kurita teaches the apparatus of claim 1 as described above. Shiraga/Kurita may not explicitly teach wherein the hardware processor performs treatment processing with reference to lesion information acquired from a diagnosis result by a doctor or a result obtained in a computer-aided diagnosis system.
36.	Reicher teaches an apparatus wherein the hardware processor performs treatment processing with reference to lesion information acquired from a diagnosis result by a doctor or a result obtained in a computer-aided diagnosis system (See Paragraph [0148]: The learning engine obtains lesion information from an image that is acquired by a computer-aided diagnosis system.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Shiraga/Kurita to include lesion information as taught by Reicher to specify the apparatus of Shiraga/Kurita's extraction unit. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shiraga/Kurita/Wang with Reicher with the motivation of improving speed and accuracy of medical image review (See Background of Reicher in Paragraph [0004]).

Response to Arguments
In the Remarks filed on February 25, 2021, the Applicant argues that the newly amended claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Shiraga and Kurita do not disclose that the hardware processor extracts medical information on the basis of both the collection side condition (in which medical information to be collected is set) and the provision side condition (in which medical information which can be provided is set), as recited in claim 1, and similarly in claims 13-14; (2) Shiraga, Kurita, and Wang do not teach an equivalent to the dependent claims 5 and 6 based on dependency to claim 1; (3)  Shiraga, Kurita, Wang, and Reicher do not teach an equivalent to the dependent claim 8 based on dependency to claim 1; and (4) Shiraga, Kurita, and Reicher do not teach an equivalent to the dependent claims 9-10 based on dependency to claim 1.
In response to Argument (1), the Examiner disagrees with the Applicant. The Examiner has reviewed Shiraga and Kurita in light of the newly amended independent claims and now points to new paragraphs of Shiraga to encompass the newly amended claims. Shiraga recites a process for displaying the grounds for extracting feature data and an example of the processing corresponding to a use case where feature data is utilized while surgery is being performed on a certain patient is “display control processing that causes a display screen to display medical images (an example of feature data) that correspond to surgery data acquired during surgery (See Paragraphs [0178]-[0187]). The Examiner is interpreting the example of utilizing the process during surgery would require the system of Shiraga to utilize both collection side condition and provision side condition since the surgery data is acquired during surgery and is being provided during surgery. The 35 U.S.C. 103 rejection(s) still stand.
In response to Argument (2), the Examiner disagrees with the Applicant. The Examiner has reviewed Shiraga and Kurita in light of the newly amended independent claim 1 and has rejected independent claim as described above. The 35 U.S.C. 103 rejection(s) still stand.
In response to Argument (3), the Examiner disagrees with the Applicant. The Examiner has reviewed Shiraga and Kurita in light of the newly amended independent claim 1 and has rejected independent claim as described above. The 35 U.S.C. 103 rejection(s) still stand.
In response to Argument (4), the Examiner disagrees with the Applicant. The Examiner has reviewed Shiraga and Kurita in light of the newly amended independent claim 1 and has rejected independent claim as described above. The 35 U.S.C. 103 rejection(s) still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rice et al. (U.S. Patent Publication No. 9,223,932), describes a method for acquiring medical image data related to the subject with the mobile wireless communication imaging device, Maresh et al. (U.S. Patent Publication No. 8,090,596), describes method and system for transferring, modifying and converting medical files to be transferred from one medical facility to another, and Vizza et al. ("GIDAC: a prototype for bioimages annotation and clinical data integration"), describes management of clinical records and diagnostic images to correlate biological and diagnostic data with the medical history of a patient to identify the correct diagnosis.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626